DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 23 October 2018.
Claims 1-14 have been amended.
Claims 1-14 are currently pending and have been examined.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 14 are allowed because a search of the prior art of record fail to anticipate or render obvious steps of the device comprises at least one switching network that is controlled by at least one control unit, the switching network comprising a set of switches that are arranged to apply circular shifts to at least one portion of the input bus, and in that, for each convolution kernel, each control unit is configured to dynamically control certain at least of the switches of the switching networks in response to an input event applied to the convolution kernel and at least one parameter representing the maximum size of the convolution kernels.
The closest art presented were U.S. PGPub. No. 20170200078 to Bichler and U.S. Pat. No. 9342780 to Snider, where disclose the dynamic mapping of the convolution coeffients.
For claims 2-13, they depend on claim 1 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov